FILED
                             NOT FOR PUBLICATION                             JUN 26 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOHN PATRICK KELLY,                              No. 11-18070

               Plaintiff - Appellant,            D.C. No. 2:09-cv-02711-PGR

  v.
                                                 MEMORANDUM *
UNKNOWN MANRIQUEZ, CO II,

               Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Paul G. Rosenblatt, District Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       John Patrick Kelly, an Arizona state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that a photo was

taken of his genitals during a medical procedure without his consent. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal on the basis of qualified immunity. Kwai Fun Wong v. United States,

373 F.3d 952, 966 n.18 (9th Cir. 2004). We affirm.

      The district court properly dismissed Kelly’s action because defendant is

entitled to qualified immunity with respect to Kelly’s claim that defendant’s

conduct violated Kelly’s Eighth Amendment rights. See Pearson v. Callahan, 555
U.S. 223, 232 (2009) (defendant is entitled to qualified immunity unless the

conduct at issue violated a clearly established constitutional right).

      We do not consider matters neither developed in the district court nor

specifically and distinctly raised and argued in the opening brief. See Padgett v.

Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                           2                                    11-18070